Citation Nr: 0628431	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to inservice herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to diabetes 
mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions in February 2002 and in August 2003, 
which collectively denied service connection for diabetes 
mellitus, type II, including due to inservice exposure to 
herbicides; peripheral neuropathy of the lower extremities, 
secondary to diabetes mellitus; and peripheral vascular 
disease, secondary to diabetes mellitus

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

FINDINGS OF FACT

1.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

2. Diabetes mellitus, type II; peripheral neuropathy of the 
lower extremities and peripheral vascular disease, began many 
years after active service, and were not caused by any 
incident of service including exposure to herbicides.

CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).

3.  Peripheral vascular disease was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed diabetes mellitus, 
type II, as a result of his inservice exposure to herbicide 
agents (Agent Orange) while in Vietnam.  He further alleges 
that he has developed complications from his diabetes 
mellitus, type II, including peripheral neuropathy of the 
lower extremities and peripheral vascular disease.  Thus, he 
is seeking service connection for these conditions on a 
secondary basis.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claims.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  These diseases 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes) and acute and subacute 
peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

Through his statements and testimony herein, the veteran 
contends that he was a telephone communications specialist 
during service, and that he was transported to Da Nang, 
Vietnam, sometime shortly after the Gulf of Tonkin incident 
(August 1964).  At that time, he testified that they were 
sending in the 173rd Airborne Brigade from Okinawa to a base 
near Da Nang.  He claims that he was sent along with them to 
replace someone whose tour of duty had ended.  No one else 
from the 2152nd Squad, Communication Squadron accompanied him 
on this trip.  He alleges that he was there for one or two 
days, at which time, he was sent back to his base in Okinawa.

Historically, the veteran served on active duty from 
September 1961 to June 1965.  A review of his service 
personnel records revealed his inservice duties as a 
telephone switching equipment specialist with telephone 
maintenance (inside plant).  The records noted that from 
August 4, 1964 to March 31, 1965, he was assigned to the 
2152nd Communications Squadron and stationed at the Okino Air 
Station in Okinawa, Japan.  There is no indication that the 
veteran was ever in Vietnam. 

The veteran's service medical records are negative for any 
diagnosis of or treatment for diabetes mellitus, peripheral 
neuropathy or peripheral vascular disease.  

Following service, the veteran filed his present claim 
seeking service connection for diabetes mellitus, type II, 
with complications, in August 2001.  The veteran testified 
that he was first diagnosed with diabetes mellitus in 1971 or 
1972.  In support of his claim, VA and private medical 
treatment records, dated from 1987 to 2004, were retrieved by 
the RO.  The file also contained additional medical records 
dating back to 1965.  A post service treatment report, dated 
in January 1987, noted the veteran's history of diabetes 
mellitus.  Subsequent treatment records revealed diagnoses of 
diabetes mellitus, type II; peripheral neuropathy of the 
lower extremities; and peripheral vascular disease.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam means actual service in-
country in Vietnam from January 9, 1962 through May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004). 

In this case, there is no evidence indicating that the 
veteran served in Vietnam.  Despite his allegations to the 
contrary, his service personnel records fail to show that he 
was ever in the Republic of Vietnam.  Rather, he was in 
Okinawa, apparently from late September 1964 until the end of 
May 1965.  Moreover, the 173d Airborne Brigade, with whom the 
veteran allegedly traveled to Vietnam in August 1964, 
initially arrived in Vietnam on May 7, 1965.  See SHELBY 
STANTON, Vietnam Order of Battle, A Complete Illustrated 
Reference to U.S. Army Combat and Support Forces in Vietnam 
1961-1973, p. 87, Stackpole Books (2003).

Overall, the preponderance of the evidence is against the 
veteran's claims herein.   The evidence of record does not 
establish that the veteran was exposed to herbicides during 
military service, he does not satisfy the criteria to be 
presumed as exposed to herbicides, and he did not incur 
diabetes mellitus, with secondary complications including 
peripheral neuropathy of the lower extremities and peripheral 
vascular disease, during military service, or for a number of 
years thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in November 2001, decisions, and 
statement of the case advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's July 2003 letter essentially requested 
any evidence in the veteran's possession that pertains to his 
claims.  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Specifically, the RO requested 
all of the medical treatment records identified by the 
veteran, and further obtained the veteran's service personnel 
records file.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  

ORDER

Service connection for diabetes mellitus, type II, including 
as due to exposure to herbicides, is denied.

Service connection for peripheral neuropathy of the lower 
extremities, secondary to diabetes mellitus, is denied.

Service connection for peripheral vascular disease, secondary 
to diabetes mellitus, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


